Citation Nr: 0331320	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea, and if 
so, whether service connection for sleep apnea is warranted.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was the subject of a December 2000 hearing before 
the undersigned Veterans Law Judge.

Although the RO has reopened the claim for service connection 
for sleep apnea and denied entitlement on the merits, the 
Board must make its own determination as to whether new and 
material evidence has been submitted to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of this action.

FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal within 
one year of the December 1996 RO rating decision denying 
service connection for a sleep disorder, or within 60 days of 
the September 1997 Statement of the Case pertaining to this 
issue.

2.  Since the December 1996 unappealed RO denial of the claim 
for service connection for a sleep disorder, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter  under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Sleep apnea is not shown during service or for more than 
four years after service, and there is no competent evidence 
that the condition is related to any incident of service.


CONCLUSIONS OF LAW

1.  The December 1996 RO determination that denied a claim 
for service connection for a sleep disorder is final.  38 
U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the December 1996 RO rating 
decision denying service connection for a sleep disorder, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2001) (applicable 
to claims filed prior to August 29, 2001). 

3.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In the case at hand, the veteran filed a timely notice of 
disagreement with a December 1996 RO rating decision denying 
service connection for a sleep disorder, but did not file a 
substantive appeal within one year of the December 1996 
rating RO decision or with 60 days of the September 1997 
Statement of the Case.  Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The December 1996 RO rating decision denied service 
connection for a sleep disorder on the basis that there was 
no evidence of a diagnosis of a sleep disorder.  Since that 
time, the RO has received multiple VA medical records showing 
diagnoses and ongoing treatment for sleep apnea.  The Board 
finds that this information is new and material evidence.  It 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Id.  Accordingly, the claim for service 
connection for a sleep disorder, diagnosed as sleep apnea, is 
reopened.

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2000 rating decision, the September 
2000 Statement of the Case, the March 2002 Supplemental 
Statement of the Case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
sleep apnea and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for service connection for sleep apnea.  
Further, March 2000 and February 2001 letters from the RO to 
the veteran informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, in this case, the veteran was 
notified in a March 2000 RO letter that he should submit 
evidence within 30 days, and in a February 2001 RO letter was 
notified he should submit evidence within 60 days, or else 
his claim could be denied; however, the veteran was further 
informed in both letters that he could submit evidence up to 
a year later and still be paid benefits from the date of 
receipt of his claim if he prevailed.  Further, in June 2003, 
the Board informed the veteran by letter that he had an 
additional 90 days to submit evidence (assuming the Board did 
not render a decision during that time, which it did not).  
Thus, the veteran had as late as September 2003 to submit 
additional evidence, far in excess of the one year time limit 
set forth in the March 2000 and February 2001 RO letters.   
To the extent the letters suggesting lesser time limits are 
defective, such defective notice has exerted no practical 
effect on the time period within which the veteran could 
submit evidence.  Accordingly, the Board finds the error in 
notice pertaining to the 30 and 60 day suggested time limits 
within which the veteran should submit evidence set forth in 
the March 2000 and February 2001 RO letters to be 
nonprejudicial error under the specific facts of this case.  
See 38 U.S.C.A. 7261(b) (Court of Appeals for Veterans Claims 
shall take due account of the rule of prejudicial error).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2000 and February 2001 letter and asked him 
to identify all medical providers who treated him for sleep 
apnea.  The RO has obtained all identified evidence.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).
 
Here, while there is medical evidence of a current diagnosis 
of sleep apnea, the medical evidence indicates no symptom, 
clinical finding, or laboratory finding attributable to sleep 
apnea either during service or for more than 4 years 
thereafter.  The veteran received VA examinations for many 
conditions during the years from 1992 to 1995, but there were 
no complaints of problems with sleep and no diagnoses of any 
sleep-related condition.  The first complaints and treatment 
for a sleep condition were in November 1996, at which time 
sleep apnea syndrome was suspected.  With no evidence of 
sleep apnea in the service medical records or in the post-
service records until over four years after service, and with 
affirmative evidence (in the form of the veteran's own 
contemporaneously provided in-service histories) that the 
veteran did not have frequent sleeping problems during 
service, the Board must conclude that a medical examination 
and opinion where the examiner would be asked whether there 
is a causal link between a current diagnosis and service 
medical records that contain no suggestion of the disability 
is not necessary in deciding the claim for service connection 
for sleep apnea.  See § 3 of the VCAA (codified as amended at 
38 U.S.C. § 5103A(d)); See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).   

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records reveal no complaint, treatment, or 
diagnosis of a sleep disorder.  In association with service 
department medical examinations, the veteran indicated (by 
checked box) in January 1971, November 1974, August 1980, 
February 1986, June 1987, July 1988, and at his discharge 
examination in October 1991, that he did not have and had 
never had frequent trouble sleeping.  

At VA compensation general medical examinations in May 1992 
and August 1993, no complaints of sleeping problems were 
elicited and no sleeping disorder was diagnosed.  

The veteran began receiving extensive VA medical treatment in 
April 1996.  At a VA physical examination for treatment 
purposes in April 1996, 7 separate chronic disorders were 
diagnosed, but there was no complaint of sleeping problems 
and no diagnosis of a sleep disorder.

During VA treatment in November 1996, sleep apnea syndrome 
was first suspected, and the veteran was referred for a 
medical consultation for treatment of the condition.  The 
veteran did not appear for the consultation appointment.

In July 1999, the veteran was again referred for VA treatment 
for his sleeping problems.  Sleep studies demonstrated that 
he had sleep apnea, for which he has since received ongoing 
treatment.

At his December 2000 Board hearing, the veteran testified 
that shipmates often complained during service that he was a 
loud snorer.  He said he would wake up in the middle of the 
night sometimes during service.  He said his snoring and 
sleep apnea still woke him up.  He described his current VA 
treatment, to include use of a sleep apnea machine, with a 
respiratory mask, at night.  The veteran indicated that his 
sleep apnea was first diagnosed in 1996.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board acknowledges the veteran's testimony that he snored 
during service and that he believes this indicates that he 
had in-service sleep apnea during service.  However, the 
Board finds of greater probative value the service medical 
records, to include records associated with his service 
discharge examination, indicating by the veteran's own 
history that he did not have and had never had frequent 
trouble sleeping, to be more probative on the factual matter 
of whether he had frequent sleep problems during service.  
These records were contemporaneous with the veteran's service 
and contain specific and negative responses based on his own 
then-current recollection as to whether he was having ongoing 
sleeping problems.  As to the veteran's lay contention that 
he had sleep apnea during service, the Board notes that as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and that the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Service medical records contain no evidence of complaints, 
treatment or diagnosis for sleeping problems.  The veteran 
indicated at multiple in-service examinations, to include his 
service discharge examination, that he did not have and had 
never had frequent trouble sleeping.  VA general medical 
examinations for multiple conditions in May 1992, August 
1993, and April 1996 resulted in no complaint, treatment or 
diagnosis of any sleep disorder.  The first diagnosis of 
sleep apnea syndrome was in November 1996, over four years 
after service, and after intervening VA medical examinations 
at which no complaint or diagnosis suggesting a sleep 
disorder was rendered.  In sum, there is affirmative evidence 
in the form of the veteran's contemporaneously provided 
histories that he did not have trouble sleeping during 
service; the medical evidence of record does not indicate or 
suggest a sleep disorder during service or until over 4 years 
after service; and there is no medical evidence to show or 
suggest that the veteran's current sleep apnea is related to 
any incident of service.  Accordingly, service connection for 
sleep apnea is not warranted.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim for 
service connection for     sleep apnea, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for service connection for sleep apnea is denied.


REMAND

The veteran seeks service connection for depression.  Newly 
obtained service department records show that the veteran had 
significant performance problems and drinking problems during 
service.  At his October 1991 service separation examination, 
he indicated by checked box that he had experienced 
depression or excessive worry.  In 1996, he began to receive 
VA treatment for depression and problems with alcohol.  The 
diagnosis of depression has been sustained over time.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
further take any necessary measure to 
reconcile adjudication of this case with 
the holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination for 
the purpose of determining whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or higher 
probability) that the veteran's current 
depression began during service or is 
related to any incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service department 
records showing that the veteran had 
significant performance problems and 
drinking problems during service; his 
October 1991 service separation 
examination history, in which he indicated 
by a checked box that he had experienced 
depression or excessive worry; and VA 
post-service treatment records indicating 
an ongoing diagnosis of depression.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
depression with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in March 2002. 

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



